                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                             SAN JOSE DIVISION
                                  Honorable Edward J. Davila
                                    Courtroom 1 - 5th Floor

      TITLE: USA v. JONATHAN CHANG & GRACE CHANG
               CASE NUMBER: 16-cr-00047-EJD
                                 Minute Order and Trial Log
Date: 8/29/2019
Time in Court: 8:43-8:46am,8:57-10:23,10:42-12:00pm,1:20-2:03,4:19-4:21,4:27-4:44pm
 (TOTAL time: 3 Hrs. 49 Mins. )
Courtroom Deputy Clerk: Adriana M. Kratzmann
Court Reporter: Irene Rodriguez
______________________________________________________________________________
APPEARANCES:
Plaintiff Attorney(s) present: Patrick Delahunty, Sarah Griswold
Also present: Agent Mark Matulich
Defendant Attorney(s) present: Julia Jayne, Christopher Cannon, Matthew Laws, Ashley Riser
Also present: Jonathan and Grace Chang (out of custody)
______________________________________________________________________________
PROCEEDINGS: Jury Trial (Day 10)

Further Jury Trial held, closing arguments heard. Jury deliberations begin. Further Jury Trial set
for Tuesday 9/3/2019 at 8:30 am for further jury deliberations.

Please see trial log attached.

The following exhibits are marked for IDENTIFICATION:
Plaintiffs: None
Defendants: None

The following exhibits are ADMITTED into evidence:
Plaintiffs: None
Defendants: None




                                                                                        Adriana M. Kratzmann
                                                                                            Courtroom Deputy
                                                                                             Original: E-Filed
                   UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF CALIFORNIA

                        HONORABLE EDWARD J. DAVILA

              Case Name: USA v. Jonathan Chang & Grace Chang
                         Case No: 5:16cr00047EJD

                                   TRIAL LOG

TRIAL DATE: 8/29/2019          REPORTER(S):                      CLERK:
                               Irene Rodriguez                   Adriana M. Kratzmann

PLF   DEFT    TIME       DESCRIPTION


             8:43 am     Court in session outside presence of Jury. Court confirmed with Counsel
                         the final instructions, verdict form and exhibits admitted
             8:46 am     Court takes recess

             8:57 am     Jury seated. Court in session

             8:57 am     Closing arguments begins by AUSA Sarah Griswold

             9:25 am     Closing arguments begins by Counsel Julia Jayne on behalf of Defendant
                         Jonathan Chang
             10:23 am    Court takes 15 min recess

             10:42 am    Jury seated. Court in session

             10:42 am    Closing arguments begins by Counsel Christopher Cannon on behalf of
                         Defendant Grace Chang
             11:28 am    Sidebar

             11:32 am    Rebuttal closing arguments by AUSA Patrick Delahunty

             11:58 am    Closing arguments concludes

             11:59 am    Court admonishes jury and jury excused for lunch

             12:00pm     Court takes lunch recess

             1:20 pm     Jury seated. Court in session

                                         2
TRIAL DATE: 8/29/2019         REPORTER(S):                         CLERK:
                              Irene Rodriguez                      Adriana M. Kratzmann

PLF   DEFT    TIME      DESCRIPTION


             1:20 pm    Court reads instructions to the Jury

             1:54 pm    Court concludes reading the instructions

             1:54 pm    Sidebar

             1:55 pm    Court Security Officer sworn

             1:56 pm    Jury leaves courtroom to begin Jury deliberations

             1:57 pm    Court speaks with alternate jurors and instructs them re their standby

             2:00 pm    Alternate jurors excused

             2:00 pm    Court in session outside presence of Jury taking up schedule of jury

             2:03 pm    Court takes recess

             4:19 pm    Court in session outside presence of Jury regarding note received from
                        Jury
             4:21 pm    Court takes recess

             4:27 pm    Jury seated. Court in session

             4:27 pm    Court confers with Jury regarding note submitted

             4:32 pm    Jury excused for the day and will return on Tuesday 9/3/2019 at 8:30 for
                        further deliberations
             4:33 pm    Court in session outside presence of Jury taking up jury request for
                        printing exhibits, Counsel agrees will provide a full set (hard copy) of
                        admitted exhibits to Jury
             4:44 pm    Court adjourns for the day. Further Jury Trial Tuesday 9/3/2019 at 8:30
                        for deliberations




                                         3
